Case 2:19-ap-02143   Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58   Desc
                     Exhibit 5 - Auction Notice Page 1 of 26




                       EXHIBIT 5
 Case 2:19-ap-02143            Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                         Desc
                               Exhibit 5 - Auction Notice Page 2 of 26




                                             AUCTION NOTICE

                                         Murray Energy Corporation
                                             46226 National Road
                                          St. Clairsville, Ohio 43950


Goldman Sachs Lending Partners LLC, as Auction Manager
200 West Street
New York, New York 10282
Attention: Douglas Tansey
Fax No.: 212-902-3000
Email: Douglas.tansey@gs.com

Re: Loan Auction

Ladies and Gentlemen:

Reference is made to (a) that certain Credit and Guaranty Agreement, dated as of April 16, 2015 (as amended from
time to time, the “Credit Agreement”), by and among MURRAY ENERGY CORPORATION, an Ohio
corporation (“Borrower”), MURRAY ENERGY HOLDINGS CO., a Delaware corporation, certain subsidiaries
of Borrower, as guarantors, the lenders party thereto from time to time (the “Lenders”), DEUTSCHE BANK AG
NEW YORK BRANCH, as retiring administrative agent, GLAS TRUST COMPANY LLC, as successor
administrative agent, and the other agents named therein, (b) the proposed Waiver, Consent and Amendment No. 3
to Credit and Guaranty Agreement posted concurrently herewith (the “Amendment”) and (c) the proposed
Superpriority Credit and Guaranty Agreement posted concurrently herewith (the “Superpriority Credit
Agreement”). Capitalized terms used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Borrower hereby gives notice to the Lenders that it desires to conduct the following Auction:

                  •       Auction Amount:

                          o      The entire principal amount of Term B-2 Loans of each Lender participating in the
                                 Auction to be purchased by the Borrower for the same principal amount of the
                                 Superpriority Term B-2 Loans deemed borrowed by the Borrower and outstanding
                                 under (and as defined in) the Superpriority Credit Agreement; and

                          o      The entire principal amount of Term B-3 Loans of each Lender participating in the
                                 Auction to be purchased by the Borrower for the same principal amount of the
                                 Superpriority Term B-3 Loans deemed borrowed by the Borrower and outstanding
                                 under (and as defined in) the Superpriority Credit Agreement.

                  •       Discount Range: Not less than $1,000 nor greater than $1,000 per $1,000 principal
                          amount of Term B-2 Loans, and not less than $1,000 nor greater than $1,000 per $1,000
                          principal amount of Term B-3 Loans.

Rollover Option

                  •       Lenders desiring to participate in the Auction (by submitting a Return Bid and by
                          way of a rollover transaction) and consent to the Amendment and become a party to
                          the Superpriority Credit Agreement are instructed to complete and execute the


                                                         1
US-DOCS\101253521.9
 Case 2:19-ap-02143             Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                          Desc
                                Exhibit 5 - Auction Notice Page 3 of 26


                            attached Lender Consent (Rollover Option) by no later than 5.00 p.m. (New York
                            City time) on June 14, 2018.

               •            Please provide an electronic copy of your institution’s executed Lender Consent
                            (Rollover        Option)        signature       page        to      LendAmend
                            (MurrayJune18@Lendamend.com) by the time specified above and contact Gloria
                            M. Shye of LendAmend at +1 (646) 453-2847 or gloria.shye@fisglobal.com with any
                            questions regarding signature pages.

               •            Please also submit a completed administrative detail form attached to this Auction
                            Notice to clientservices@glas.agency by no later than 5:00 p.m. (New York City
                            time) on June 14, 2018.

Assignment Settlement Option

               •            Lenders desiring to participate in the Auction (by way of an assignment settlement
                            option) and assign their Term B-2 Loans and Term B-3 Loans, as applicable, to the
                            Specified Lender under (and as defined in) the Amendment and agree to purchase
                            and assume a like principal amount of Superpriority Term Loans from the
                            Specified Lender are instructed to complete and execute the attached Lender
                            Consent (Assignment Settlement Option) by no later than 5:00 p.m. (New York City
                            time) on June 14, 2018.

               •            Please provide an electronic copy of your institution’s executed Lender Consent
                            (Assignment     Settlement     Option)  signature     pages    to   LendAmend
                            (MurrayJune18@Lendamend.com) by the time specified above and contact Gloria
                            M. Shye of LendAmend at +1 (646) 453-2847 or gloria.shye@fisglobal.com with any
                            questions regarding signature pages.

               •            Please also submit a completed administrative questionnaire attached to this
                            Auction Notice to clientservices@glas.agency by no later than 5:00 p.m. (New York
                            City time) on June 14, 2018.

Non-Participating Lenders

               •            Any Lender who does not wish to participate in the Auction does not need to submit a
                            Lender Consent (Rollover Option) or a Lender Consent (Assignment Settlement Option)
                            since if you fail to complete and sign the attached Lender Consent (Rollover Option) or
                            Lender Consent (Assignment Settlement Option) by the time specified above, you will be
                            deemed not to have consented to the Amendment and declined to participate in the
                            Auction. Your Term B-2 Loans and Term B-3 Loans, as applicable, will continue to
                            remain outstanding under the Credit Agreement subject to the term and conditions thereof
                            (as amended by the Amendment if the Amendment becomes effective).

               •            Any Lender who does not wish to participate, however, should submit a completed
                            administrative    questionnaire attached     to   this   Auction    Notice   to
                            clientservices@glas.agency.




                                                          2
US-DOCS\101253521.9
    Case 2:19-ap-02143            Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                           Desc
                                  Exhibit 5 - Auction Notice Page 4 of 26
Borrower acknowledges that lhis Auction Notice may nol be withdrawn other than by reason of the Amendment no1
becoming effective in accordance with i1s terms on or prior lo June 29, 2018. The Auction shall be consummated on the
Effective Dale (as defined in lhe Amendmenl), with all Lender Consent (Rollover Option) or a Lender Consent (Assignment
Settlement Option) due no later than 5:00 p.m. (New York lime) on June 14, 2018.

Borrower hereby represents and warrants that (i) no Default or Evenl of Default has occurred and is conlinuing or would
resuh from such repurchase and (ii) Borrower will not use the proceeds of any loans under the Revolving Credit Agreement
to acquire such Term B-2 Loans or Term B-3 Loans. Borrower is not making any representation that it is not in possession of
any informalion regarding Borrower, its Subsidiaries or ils Affiliates, or their assets, Borrower's ability to perform its
Obligations or any other matter that may be material to a decision by any Lender to participate in any Auction or en1er into
any Affilia1e Assignment Agreemenl or any of the transactions conlemplated thereby.

The Borrower confirms chat the Retiring Administrative Agent (defined in the Amendmenl) and 1he Successor
Administrative Agent (defined in the Amendment) make no representations or warranlies with respect to the accuracy or
completeness of this Auction Notice and express no opinions whatsoever as lo the merits of the proposals as presented to
Lenders in this Auction Notice. This Auction Notice is being delivered lo Lenders solely at the instigation of the Borrower
without the prior approval or consent of the Retiring Administrative Agent and Successor Administrative Agent. The Retiring
Administrative Agent and Successor Administrative Agent therefore make no assessment of the impact of the proposals as
presented lo Lenders, either as a class or as individuals.




~~:ION  Name: Robert D. Moore
        Title: Exec. V.P., C.0.0., & C.F.O.




                                           [Signature Page lo Auction Notice)
    Case 2:19-ap-02143          Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                      Desc
                                Exhibit 5 - Auction Notice Page 5 of 26

                                                                                                   JANUARY 2005


                                                  Agent Logo

                               ADMINISTRATIVE QUESTIONNAIRE
                                                 BORROWER


 Agent Address:                                               Return form to:
                                                              Telephone:
                                                              Facsimile:
                                                              E-mail:



    It is very important that all of the requested information be completed accurately and that this
    questionnaire be returned promptly. If your institution is sub-allocating its allocation, please
    fill out an administrative questionnaire for each legal entity.


  Legal Name of Lender to appear in Documentation:


  Signature Block Information:


               •      Signing Credit Agreement                     Yes                      No

               •      Coming in via Assignment                     Yes                      No

  Type of Lender:
  (Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund, Insurance,
  Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special Purpose Vehicle, Other-
  please specify)

  Lender Parent:

                      Domestic Address                                            Eurodollar Address




       LSTA JANUARY 2005                 Copyright © LSTA 2005. All rights reserved.


US-DOCS\101253521.9                                      1
     Case 2:19-ap-02143       Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58          Desc
                              Exhibit 5 - Auction Notice Page 6 of 26
             Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.



                      Primary Credit Contact                  Secondary Credit Contact
  Name:
  Company:
  Title:
  Address:


  Telephone:
  Facsimile:
  E-Mail Address:



                      Primary Operations Contact              Secondary Operations Contact
  Name:
  Company:
  Title:
  Address:


  Telephone:
  Facsimile:
  E-Mail Address:



                      Bid Contact                             L/C Contact
  Name:
  Company:
  Title:
  Address:


  Telephone:
  Facsimile:
  E-Mail Address:




US-DOCS\101253521.9                                2
    Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58   Desc
                          Exhibit 5 - Auction Notice Page 7 of 26
   Lender’s Domestic Wire Instructions

    Bank Name:
    ABA/Routing No.:
    Account Name:
    Account No.:
    FFC Account Name:
    FFC Account No.:
    Attention:
    Reference:



   Lender’s Foreign Wire Instructions

    Currency:
    Bank Name:
    Swift/Routing No.:
    Account Name:
    Account No.:
    FFC Account Name:
    FFC Account No.:
    Attention:
    Reference:



   Agent’s Wire Instructions

    Bank Name:
    ABA/Routing No.:
    Account Name:
    Account No.:
    FFC Account Name:
    FFC Account No.:
    Attention:
    Reference:




US-DOCS\101253521.9                       3
 Case 2:19-ap-02143       Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                 Desc
                          Exhibit 5 - Auction Notice Page 8 of 26



   Tax Documents


   NON-U.S. LENDER INSTITUTIONS:

   I. Corporations:
   If your institution is incorporated outside of the United States for U.S. federal income tax
   purposes, and is the beneficial owner of the interest and other income it receives, you must
   complete one of the following three tax forms, as applicable to your institution: a.) Form W-
   8BEN (Certificate of Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income
   Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
   Foreign Government or Governmental Agency).

   A U.S. taxpayer identification number is required for any institution submitting Form W-
   8ECI. It is also required on Form W-8BEN for certain institutions claiming the benefits of a
   tax treaty with the U.S. Please refer to the instructions when completing the form applicable
   to your institution. In addition, please be advised that U.S. tax regulations do not permit the
   acceptance of faxed forms. An original tax form must be submitted.

   II. Flow-Through Entities:
   If your institution is organized outside the U.S., and is classified for U.S. federal income tax
   purposes as either a Partnership, Trust, Qualified or Non-Qualified Intermediary, or other
   non-
   U.S. flow-through entity, an original Form W-8IMY (Certificate of Foreign Intermediary,
   Foreign Flow-Through Entity, or Certain U.S. Branches for United States Tax Withholding)
   must be completed by the intermediary together with a withholding statement. Flow-through
   entities other than Qualified Intermediaries are required to include tax forms for each of the
   underlying beneficial owners.

   Please refer to the instructions when completing this form. In addition, please be advised
   that
   U.S. tax regulations do not permit the acceptance of faxed forms. Original tax form(s) must
   be submitted.

   U.S. LENDER INSTITUTIONS:

   If your institution is incorporated or organized within the United States, you must complete
   and return Form W-9 (Request for Taxpayer Identification Number and Certification).
   Please be advised that we request that you submit an original Form W-9.

   Pursuant to the language contained in the tax section of the Credit Agreement, the
   applicable tax form for your institution must be completed and returned prior to the first
   payment of income. Failure to provide the proper tax form when requested may subject
   your institution to U.S. tax withholding.




US-DOCS\101253521.9
 Case 2:19-ap-02143           Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                          Desc
                              Exhibit 5 - Auction Notice Page 9 of 26



                                               RETURN BID

Goldman Sachs Lending Partners LLC, as Auction Manager
200 West Street
New York, New York 10282
Attention: Douglas Tansey
Fax No.: 212-902-3000
Email: Douglas.tansey@gs.com

Ladies and Gentlemen:

Reference is made to that certain Credit and Guaranty Agreement, dated as of April 16, 2015 (as amended from time
to time, the “Credit Agreement”), by and among MURRAY ENERGY CORPORATION, an Ohio corporation
(“Borrower”), MURRAY ENERGY HOLDINGS CO., a Delaware corporation, certain subsidiaries of Borrower,
as guarantors, the lenders party thereto from time to time (the “Lenders”), DEUTSCHE BANK AG NEW YORK
BRANCH, as retiring administrative agent, GLAS TRUST COMPANY LLC, as successor administrative agent,
and the other agents named therein. Capitalized terms used but not defined herein have the meanings given to such
terms in the Credit Agreement or in the related Auction Notice, as applicable.

The undersigned Lender hereby gives notice of its participation in the Auction by submitting the following Return
Bid:

                   Reply Price                                         Reply Amount
                (price per $1,000)                            (principal amount of Term Loans)

     US$1,000 of the principal amount of the           The entire principal amount of the undersigned
 Superpriority Term B-2 Loan and/or Superpriority       Lender’s Term B-2 Loan and/or The entire the
Term B-3 Loan, as applicable, deemed borrowed by     principal amount of the undersigned Lender’s Term
     the Borrower and outstanding under the                        B-3 Loan, as applicable
Superpriority Credit Agreement (as each such term
         is defined in the Auction Notice)



The undersigned Lender acknowledges that the submission of Return Bid, along with an executed Affiliate
Assignment Agreement and Lender Consent (Rollover Option), to be held in escrow by the Auction Manager,
obligates the Lender to sell the entirety of the Reply Amount for the same principal amount of the Superpriority
Term B-2 Loans and/or the Superpriority Term B-3 Loans, as applicable, deemed borrowed by the Borrower and
outstanding under (and as defined in) the Superpriority Credit Agreement.




US-DOCS\101253521.9
 Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58   Desc
                      Exhibit 5 - Auction Notice Page 10 of 26


                               Very truly yours,

                               [Name of Lender]

                               By:
                                      Name:
                                      Title:




                            [Signature Page to the Return Bid]
US-DOCS\101253521.9
 Case 2:19-ap-02143               Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                           Desc
                                 Exhibit 5 - Auction Notice Page 11 of 26




                       AFFILIATE ASSIGNMENT AND ASSUMPTION AGREEMENT

         This Affiliate Assignment and Assumption Agreement (this “Assignment”) is dated as of the Affiliate
Assignment Effective Date set forth below and is entered into by and between each of the undersigned identified on
the signature pages hereto as “Assignors" (each, an “Assignor”) and Murray Energy Corporation, an Ohio Company
(the “Assignee”). Capitalized terms used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if set forth herein in full.

          For an agreed consideration, each Assignor hereby irrevocably sells and assigns to the Assignee, and the
Assignee hereby irrevocably purchases and assumes from each Assignor, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Affiliate Assignment Effective Date inserted by
the Auction Manager as contemplated in the related Auction Notice, (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified below of all of such Assignor’s
outstanding rights and obligations under the respective facilities identified below (including without limitation
guarantees included in such facilities), and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of such Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by each Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment and the Credit Agreement, without
representation or warranty by such Assignor.

1.       Markit Entity Identifier (if any):   ______________________

3.       Borrower:                            MURRAY ENERGY CORPORATION

4.       Administrative Agent:                DEUTSCHE BANK AG NEW YORK BRANCH, as the retiring
                                              administrative agent, and GLAS TRUST COMPANY LLC, as
                                              successor administrative agent

5.       Credit Agreement:                    The Credit and Guaranty Agreement, dated as of April 16, 2015, by and
                                              among MURRAY ENERGY CORPORATION, an Ohio corporation
                                              (“Borrower”), MURRAY ENERGY HOLDINGS CO., a Delaware
                                              corporation, certain subsidiaries of Borrower, as guarantors, the lenders
                                              party thereto from time to time, DEUTSCHE BANK AG NEW
                                              YORK BRANCH, as retiring administrative agent, GLAS TRUST
                                              COMPANY LLC, as successor administrative agent, and the other
                                              agents named therein.

6.       Assignor’s Interest under the Credit Agreement:

                      Facility                     Aggregate Principal Face Amount of Term
                                                                Loans of Assignor
      Term B-2 Loans and Term B-3 Loans          The entire principal amount of Assignor’s Term
                                                 B-2 Loans and/or the entire principal amount of

                                                           1
US-DOCS\101253521.9
 Case 2:19-ap-02143            Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                      Desc
                              Exhibit 5 - Auction Notice Page 12 of 26




                                                  Assignor’s Term B-3 Loans, as applicable


7.       Assigned Interest:

     List below the Term Loans to be assigned by Assignor to Assignee, which shall be subject to the terms and
     conditions of the Auction.


                                                               Reply Amount (principal face amount
                  Reply Price with respect to Term B-2           of Term Loans to be Assigned to
                      Loans and/or Term B-3 being                Assignee at relevant Reply Price)
                   offered for assignment to Assignee             (subject to pro rata reduction)
                   (price per $1,000 principal amount)
                   US$1,000 of the principal amount of
                                                                 The entire principal amount of
                     the Superpriority Term B-2 Loan
                                                                Assignor’s Term B-2 Loans and/or
                   and/or Superpriority Term B-3 Loan,
                                                                  the entire principal amount of
                    as applicable, deemed borrowed by
                                                                 Assignor’s Term B-3 Loans, as
                   the Borrower and outstanding under
                                                                             applicable
                    the Superpriority Credit Agreement
                    (as each such term is defined in the
                              Auction Notice)

8.       Affiliate Assignment Effective Date: ______________, 2018 TO BE INSERTED BY AUCTION
         MANAGER AND WHICH SHALL BE THE AFFILIATE ASSIGNMENT EFFECTIVE DATE OF
         RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.




                                                           2
US-DOCS\101253521.9
 Case 2:19-ap-02143            Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                           Desc
                              Exhibit 5 - Auction Notice Page 13 of 26




         Each Assignor acknowledges and agrees that (i) submission of a Return Bid in respect of the Term B-2
Loans and/or Term B-3 Loans, as applicable, will constitute a binding agreement between each Assignor and the
Assignee in accordance with the terms and conditions of the Auction Notice, the Amendment referenced in the
Auction Notice and the Credit Agreement; (ii) each Assignor’s Term B-2 Loans and/or Term B-3 Loans, as
applicable, will be deemed to have been accepted by the Assignee to the extent such Term B-2 Loans and/or Term
B-3 Loans, as applicable, are validly offered by the Assignors to Assignee in accordance with the terms and
conditions of the Auction Notice, the Amendment referenced in the Auction Notice and the Credit Agreement on the
date such Auction has been consummated as of the Effective Date (as defined in the Amendment); and (iii) it does
not have any withdrawal rights with respect to any offer to assign its Term B-2 Loans and/or Term B-3 Loans, as
applicable.

           Subject to and effective upon the acceptance by the Assignee for purchase of the principal amount of the
Term B-2 Loans and Term B-3 Loans, as applicable, to be assigned by the Assignors to the Assignee, each Assignor
hereby irrevocably constitutes and appoints the Auction Manager as the true and lawful agent and attorney-in-fact of
the Assignor with respect to such Term B-2 Loans and Term B-3 Loans, with full powers of substitution and
revocation (such power of attorney being deemed to be an irrevocable power coupled with an interest) to complete
or fill-in the blanks in this Assignment and deliver the completed Assignment to the Assignee and the Assignor.



                                             [Signature page follows]




                                                         3
US-DOCS\101253521.9
 Case 2:19-ap-02143           Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                         Desc
                             Exhibit 5 - Auction Notice Page 14 of 26




         Each Assignor acknowledges and agrees that its offer to assign Term B-2 Loans and/or Term B-3 Loans, as
applicable, pursuant to the Auction Notice constitutes such Assignor’s acceptance of the terms and conditions
contained in the Auction Notice, the Amendment referenced in the Auction Notice, the Credit Agreement and this
Assignment.

        The terms set forth in this Assignment are hereby agreed to:




                                                        4
US-DOCS\101253521.9
Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58           Desc
                     Exhibit 5 - Auction Notice Page 15 of 26




                                                  ASSIGNOR
                                                  [NAME OF ASSIGNOR]

                                                  By:_______________________
                                                  Name:
                                                  Title:




              [Signature Page to Affiliate Assignment and Assumption Agreement]
 Case 2:19-ap-02143       Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58            Desc
                         Exhibit 5 - Auction Notice Page 16 of 26




                                                       ASSIGNEE
                                                       MURRAY ENERGY CORPORATION



                                                       By:_______________________
                                                       Name:
                                                       Title:

Accepted:

GLAS TRUST COMPANY LLC, as Administrative Agent


By:_______________________
Name: ____________________
Title: Authorized Signatory


GOLDMAN SACHS LENDING PARTNERS LLC], as Auction Manager



By:_______________________
Name: ____________________
Title: Authorized Signatory




                   [Signature Page to Affiliate Assignment and Assumption Agreement]
    Case 2:19-ap-02143         Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                            Desc
                              Exhibit 5 - Auction Notice Page 17 of 26


                                                                                                          ANNEX 1

                          STANDARD TERMS AND CONDITIONS FOR AFFILIATE
                                 ASSIGNMENT AND ACCEPTANCE

1.      Representations and Warranties.

                 1.1      Assignor. Each Assignor (a) represents and warrants that (i) it is the legal and beneficial
                          owner of the Assigned Interest, (ii) the Assigned Interest is, and on the applicable
                          Affiliate Assignment Effective Date will be, free and clear of any lien, encumbrance or
                          other adverse claim, (iii) it has full power and authority, and has taken all action
                          necessary, to execute and deliver this Assignment and to consummate the transactions
                          contemplated hereby, (iv) it has received a copy of the Credit Agreement and such other
                          documents and information as it has deemed appropriate to make its own decision to
                          enter into this Assignment and to sell and assign the Assigned Interest on the basis of
                          which it has made such decision, and (v) it is not a Defaulting Lender; (b) assumes no
                          responsibility with respect to (i) any statements, warranties or representations made in or
                          in connection with any Credit Document, (ii) the execution, legality, validity,
                          enforceability, genuineness, sufficiency or value of the Credit Agreement or any other
                          instrument or document delivered pursuant thereto, other than this Assignment (herein
                          collectively the “Credit Documents”), or any collateral thereunder, (iii) the financial
                          condition of Borrower, any of its Subsidiaries or Affiliates or any other Person obligated
                          in respect of any Credit Document or (iv) the performance or observance by Borrower,
                          any of its Subsidiaries or Affiliates or any other Person of any of their respective
                          obligations under any Credit Document, and (c) has read and agrees to all of the terms
                          and conditions (including the pro ration procedures) of the Auction Procedures set forth
                          in the Offer Documents. Each Assignor will, upon request, execute and deliver any
                          additional documents deemed by Administrative Agent 1 , the Auction Manger or the
                          Assignee to be necessary or desirable to complete the sale, assignment and transfer of the
                          Assigned Interest. In the event that any Assignor has determined for itself to not access
                          any information disclosed by Assignee in connection with the Auction or this
                          Assignment, the Assignor acknowledges that (i) other Lenders may have availed
                          themselves of such information and (ii) none of Borrower, the Auction Manager, nor
                          Administrative Agent has any responsibility for such Assignor’s decision to limit the
                          scope of the information it has obtained in connection with its evaluation of the Auction
                          or its decision to enter into this Assignment.

                 1.2      Assignee. The Assignee represents and warrants that (i) it has full power and authority,
                          and has taken all action necessary, to execute and deliver this Assignment and to
                          consummate the transactions contemplated hereby and to become a Lender under the
                          Credit Agreement until such time as the Loans are automatically cancelled without
                          further action by any Person on the Affiliate Assignment Effective Date and (ii) it
                          acknowledges that the Assigned Interest shall, from and after the Affiliate Assignment
                          Effective Date, and without further action by any Person, be deemed cancelled for all
                          purposes and no longer outstanding and that the Assignee shall have no ability to vote or
                          receive payments in respect of the Assigned Interest.

                 1.3      No Violation of Laws. Each of the Assignors and Assignee acknowledges that it has not
                          violated any applicable laws relating to this Assignment or the transactions contemplated
                          herein.




1
 For the avoidance of doubt, each reference to Administrative Agent in these terms and conditions shall include
GLAS TRUST COMPANY LLC, as successor Administrative Agent.


US-DOCS\101253521.9
 Case 2:19-ap-02143             Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                             Desc
                               Exhibit 5 - Auction Notice Page 18 of 26


2.      Payments. Payment to the Assignor by each Assignee in respect of the settlement of the assignment of the
Assigned Interest shall be paid by Assignee by a deemed borrowing by Assignee of the Superpriority Term B-2
Loan and Superpriority Term B-3 Loan under the Superpriority Credit Agreement (as each such term is defined in
the Auction Notice) in the same principal amount of the Term B-2 Loan and Term B-3 Loan, as applicable,
purchased and assumed by Assignee from the Assignors under this Assignment.

3.       No Default. On the Affiliate Assignment Effective Date, no Default or Event of Default has occurred and
is continuing or would result from this Assignment.

4.       General Provisions. This Assignment shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns. This Assignment may be executed in counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Assignment by facsimile or in electronic format (i.e., "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Assignment. This Assignment shall be governed by,
and shall be construed and enforced in accordance with, the laws of the State of New York without regard to conflict
of laws principles thereof that would require the application of any law other than the law of the State of New York.
Sections 10.16 and 10.17 of the Credit Agreement are hereby incorporated herein as if fully set forth herein.




US-DOCS\101253521.9
 Case 2:19-ap-02143         Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                     Desc
                           Exhibit 5 - Auction Notice Page 19 of 26


                           LENDER CONSENT (ROLLOVER OPTION)

         Reference is made to (i) the proposed Waiver, Consent and Amendment No. 3 to Credit and
Guaranty Agreement (the “Amendment”) to be entered into by and among Murray Energy Corporation
(the “Borrower”), each of the Credit Parties party thereto, each Consenting Term B Lender (as defined
therein), Deutsche Bank AG New York Branch, as Retiring Administrative Agent (as defined therein),
and GLAS TRUST COMPANY LLC as Successor Administrative Agent (as defined therein) and (ii) the
proposed Superpriority Credit and Guaranty Agreement posted concurrently with the Auction Notice to
which this Lender Consent (Rollover Option) is attached (the “Superpriority Credit Agreement”). Unless
otherwise defined herein, terms defined in the Amendment and used herein shall have the meanings given
to them in the Amendment.

The undersigned Lender hereby elects to (i) consent and agree to the Amendment and the Superpriority
Credit Agreement and (ii) participate in the Auction described in the Auction Notice by submitting a
Return Bid referenced therein. The undersigned agrees:

         (A) (i) that the Retiring Administrative Agent and the Successor Administrative Agent are each
hereby authorized and directed to enter into the Amendment and any other documents or agreements to
give effect to the Amendment, (ii) to be a party to the Amendment as a Consenting Term B Lender, (iii)
that its appropriate executed signature page hereto shall be attached to the Amendment, (iv) that its
appropriate executed signature page hereto shall be attached to the Return Bid, (v) that its appropriate
executed signature page hereto shall be attached to the Affiliate Assignment Agreement referenced in the
Auction Notice and (vi) to waive any compensation that may be owing to the undersigned pursuant to
Section 2.18(c) of the Credit Agreement on account of the cancellation of undersigned’s Term B-2 Loans
and/or Term B-3 Loans, as applicable, purchased in the Auction; and

         (B) (i) that GLAS TRUST COMPANY LLC in its capacity as the Administrative Agent under
(and as defined in) the Superpriority Credit Agreement is hereby authorized and directed to enter into the
Superpriority Credit Agreement and any other documents or agreements to give effect to the Superpriority
Credit Agreement and to complete the amount of the undersigned’s Superpriority Term B-2 Loan and/or
Superpriority Term B-3 Loan, as applicable, in the schedules to the Superpriority Credit Agreement, (ii)
to be a party as a lender to the Superpriority Credit Agreement, and (iii) that its appropriate executed
signature page hereto shall be attached to the Superpriority Credit Agreement.

        Note that such Lender must execute all four signature pages.

     THIS LENDER CONSENT (ROLLOVER OPTION) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

        Delivery of an executed signature page hereof by facsimile or other electronic transmission
(including .pdf or .tif format) shall be effective as delivery of a manually executed counterpart hereof.




US-DOCS\99818053.5
Case 2:19-ap-02143       Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                       Desc
                        Exhibit 5 - Auction Notice Page 20 of 26


                                             [NAME OF LENDER]

                                             By     ______________________________
                                             Name:
                                             Title:




      [Signature Page to Waiver, Consent and Amendment No. 3 to Credit and Guaranty Agreement]
Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58   Desc
                     Exhibit 5 - Auction Notice Page 21 of 26


                              Very truly yours,

                              [Name of Lender]

                              By:
                                     Name:
                                     Title:




                           [Signature Page to the Return Bid]
Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58           Desc
                     Exhibit 5 - Auction Notice Page 22 of 26


                                                  ASSIGNOR
                                                  [NAME OF ASSIGNOR]

                                                  By:_______________________
                                                  Name:
                                                  Title:




              [Signature Page to Affiliate Assignment and Assumption Agreement]
Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58           Desc
                     Exhibit 5 - Auction Notice Page 23 of 26


                                          [NAME OF LENDER]

                                          By     ______________________________
                                          Name:
                                          Title:




               [Signature Page to Superpriority Credit and Guaranty Agreement]
 Case 2:19-ap-02143          Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58                      Desc
                            Exhibit 5 - Auction Notice Page 24 of 26


                     LENDER CONSENT (ASSIGNMENT SETTLEMENT OPTION)

         Reference is made to (i) the proposed Waiver, Consent and Amendment No. 3 to Credit and
Guaranty Agreement (the “Amendment”) to be entered into by and among Murray Energy Corporation
(the “Borrower”), each of the Credit Parties party thereto, each Consenting Term B Lender (as defined
therein), Deutsche Bank AG New York Branch, as Retiring Administrative Agent (as defined therein),
and GLAS TRUST COMPANY LLC as Successor Administrative Agent (as defined therein) and (ii) the
proposed Superpriority Credit and Guaranty Agreement posted concurrently with the Auction Notice to
which this Lender Consent (Assignment Settlement Option) is attached (the “Superpriority Credit
Agreement”). Unless otherwise defined herein, terms defined in the Amendment and used herein shall
have the meanings given to them in the Amendment.

The undersigned assignor hereby elects to assign 100% of its existing Term B-2 Loan and Term B-3
Loan, as applicable, to the Specified Lender (the “Assigned Term B Loan Interest”) and the undersigned
assignee agrees to purchase and assume from the Specified Lender a like principal amount of the
Superpriority Term B-2 Loans and Superpriority Term B-3 Loans, as applicable (the “Assigned
Superpriority Term Loan Interest”).

The undersigned assignor (i) agrees to be a party to the Assignment Agreement under (and as defined in)
the Credit Agreement pursuant to which it assigns the Assigned Term B Loan Interest to the Specified
Lender, (ii) authorizes the Administrative Agent under (and as defined in) the Credit Agreement to
complete such Assignment Agreement and consent to it, and (iii) agrees that its appropriate executed
signature page hereto shall be attached to such Assignment Agreement.

The undersigned assignee (i) agrees to be a party to the Assignment Agreement under (and as defined in)
the Superpriority Credit Agreement pursuant to which it purchases and assumes the Assigned
Superpriority Term Loan Interest from the Specified Lender to it, (ii) authorizes the Administrative Agent
under (and as defined in) the Superpriority Credit Agreement to complete such Assignment Agreement
and consent to it, and (iii) agrees that its appropriate executed signature page hereto shall be attached to
such Assignment Agreement.

        Note that such Lender must execute both signature pages.


      THIS LENDER CONSENT (ASSIGNMENT SETTLEMENT OPTION) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

        Delivery of an executed signature page hereof by facsimile or other electronic transmission
(including .pdf or .tif format) shall be effective as delivery of a manually executed counterpart hereof.




US-DOCS\99818053.5
Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58         Desc
                     Exhibit 5 - Auction Notice Page 25 of 26


                                        ASSIGNOR
                                        [NAME OF ASSIGNOR]


                                        By     ______________________________
                                        Name:
                                        Title:




                 [Signature Page to Assignment and Assumption Agreement]
Case 2:19-ap-02143    Doc 46-5 Filed 01/27/20 Entered 01/27/20 19:16:58         Desc
                     Exhibit 5 - Auction Notice Page 26 of 26


                                        ASSIGNEE
                                        [NAME OF ASSIGNEE]


                                        By     ______________________________
                                        Name:
                                        Title:




                 [Signature Page to Assignment and Assumption Agreement]
